 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND D. CHESTER,                         1:16-cv-01257-DAD-GSA-PC
12                Plaintiff,                     ORDER GRANTING DEFENDANT
                                                 POWERS’ IN CAMERA REQUEST TO FILE
13         vs.                                   EXHIBITS UNDER SEAL
14   AUDREY KING, et al.,                        ORDER FOR CLERK TO FILE UNDER
                                                 SEAL:
15               Defendants.
                                                 (1) DEFENDANT POWERS’ REQUEST TO
16                                               FILE EXHIBITS UNDER SEAL; AND
17                                               (2) EXHIBIT “D” TO ANOUSH HOLADAY’S
                                                 DECLARATION IN SUPPORT OF
18                                               DEFENDANT POWERS’ MOTION FOR
                                                 SUMMARY JUDGMENT
19

20

21

22

23

24

25   I.     BACKGROUND
26          Raymond D. Chester (“Plaintiff”) is a civil detainee proceeding pro se and in forma
27   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
28   Plaintiff’s First Amended Complaint filed on August 31, 2017 against defendants Audrey King

                                                    1
 1   (Executive Director), Jagsir Sandhu, M.D. (Chief Medical Officer), Bradley Powers, M.D. (Unit
 2   Physician), and Robert Withrow, M.D. (Medical Director of CSH) (collectively, “Defendants”)
 3   for failing to provide adequate medical care to Plaintiff in violation of the Fourteenth
 4   Amendment. (ECF No. 10.)
 5           On June 21, 2019, Defendants filed a Stipulation and [proposed] Protective Order
 6   regarding disclosure of confidential health information and personal information. (ECF No. 30.)
 7   On July 2, 2019, the court approved the stipulated Protective Order (ECF No. 32.)
 8           On August 19, 2019, defendant Bradley Powers, M.D. (“Powers”) filed a motion for
 9   summary judgment. (ECF No. 36.) On the same date, Powers filed a Notice of Request to Seal
10   Exhibits in support of the motion for summary judgment. (ECF No. 36-11.) Also on August 19,
11   2019, Defendant emailed to chambers:
12           (1)      an in camera Request to Seal Exhibit “D” to Anoush Holaday’s Declaration in
13                    support of Defendant’s Motion for Summary Judgment;
14           (2)      a copy of Anoush Holaday’s Declaration and its Exhibits A, B, and C (ECF No.
15                    36-3, 36-4, 36-5, 36-6); and
16           (3)      an in camera unredacted copy of Exhibit “D” to Anoush Holaday’s Declaration
17                    consisting of Plaintiff’s supporting medical records to be sealed.
18           On or about August 19, 2019, Plaintiff was served with Powers’ Notice of Request to
19   Seal, Request to Seal, and the Exhibit “D” documents proposed to be sealed, but has not filed an
20   opposition to the Request to Seal.1
21           Powers’ request to seal exhibits is now before the court. Local Rule 230(l).
22   II.     SEALING DOCUMENTS
23           Federal courts have recognized a strong presumption that judicial records are accessible
24   to the public. Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
25   “Unless a particular court record is one ‘traditionally kept secret,’ a ‘strong presumption in favor
26

27
                      1
                        Except in criminal pre-indictment matters, and unless otherwise ordered by the Court, a party
28   may submit an opposition to the “Request to Seal Documents” within three days of the date of service of the “Notice
     of Request to Seal Documents.” Local Rule 141(c).

                                                             2
 1   of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
 2   1122, 1135 (9th Cir. 2003). Pursuant to Federal Rule of Civil Procedure 5.2(d), a court “may
 3   order that a filing be made under seal without redaction,” and the Supreme Court has
 4   acknowledged that the decision to seal documents is “one best left to the sound discretion of the
 5   trial court, a discretion to be exercised in light of the relevant facts and circumstances of the
 6   particular case,” Nixon v. Warner Communications, Inc., 435 U.S. 589, 599, 98 S.Ct. 1306, 1312
 7   (1978). Courts should consider “the interests [of] the parties in light of the public interest and
 8   the duty of the courts.” Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995) (quoting
 9   Nixon, 435 U.S. at 602).
10          There are two standards for a party to consider when it seeks to file a document under
11   seal: the compelling reasons standard and the good cause standard. See Center for Auto Safety
12   v. Chrysler Group. LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016). Under the compelling reasons
13   standard, “a court may seal records only when it finds ‘a compelling reason and articulate[s] the
14   factual basis for its ruling, without relying on hypothesis or conjecture.” Id. (quoting Kamakana,
15   447 F.3d at 1179). “The court must then ‘conscientiously balance[ ] the competing interests of
16   the public and the party who seeks to keep certain judicial records secret.” Id. The Ninth Circuit
17   has clarified that the key in determining which standard to apply in assessing a motion for leave
18   to file a document under seal is whether the documents proposed for sealing accompany a motion
19   that is “more than tangentially related to the merits of a case.” Center for Auto Safety, 809 F.3d
20   at 1101. If that is the case, the compelling reasons standard is applied. If not, the good cause
21   standard is applied.
22          Center for Auto Safety described the good cause standard, on the other hand, as the
23   exception to public access that had been applied to “sealed materials attached to a discovery
24   motion unrelated to the merits of a case.” Id. (citing Phillips ex rel. Estates of Byrd v. Gen. Motors
25   Corp., 307 F.3d 1206, 1213-14 (9th Cir. 2002) ). “The ‘good cause language comes from Rule
26   26(c)(1), which governs the issuance of protective orders in the discovery process: The court
27   ///
28   ///

                                                       3
 1   may, for good cause, issue an order to protect a party or person from annoyance, embarrassment,
 2   oppression, or undue burden or expense.” Id. (citing Fed. R. Civ. P. 26(c) ). However, “[t]he
 3   mere fact that the production of records may lead to a litigant’s embarrassment, incrimination, or
 4   exposure to further litigation will not, without more, compel the court to seal its records.” Id.
 5   (citing Foltz , 331 F.3d at 1136.
 6   III.   DEFENDANT POWERS’ REQUEST TO FILE EXHIBITS UNDER SEAL
 7          In order to protect Plaintiff’s privacy right to confidential information pursuant to Article
 8   I, Section 1 of the California Constitution and HIPAA,2 Powers requests a court order permitting
 9   Exhibit “D” to Anoush Holaday’s Declaration in support of Powers’ Motion for Summary
10   judgment, consisting of 262 pages, to be filed under seal. Powers seeks to seal excerpts from
11   Plaintiff’s medical records, which contain sensitive and protected health information. Powers
12   contends that there is an overriding interest in these documents being sealed from public view in
13   order to protect Plaintiff’s sensitive medical information and privacy.
14   IV.    DISCUSSION
15          Here, Powers seeks to file exhibits under seal in connection with his motion for summary
16   judgment (ECF No. 36), which is unquestionably “more than tangentially related to the merits of
17   a case.” Therefore, the compelling reasons standard applies.
18          This court, and others within the Ninth Circuit, have recognized that the need to protect
19   medical privacy qualifies as a “compelling reason” for sealing records. See, e.g., San Ramon
20   Reg’l Med. Ctr., Inc. v. Principal Life Ins. Co., No. C 10–02258 SBA, 2011 WL 89931, at *1 n.
21   1 (N.D.Cal. Jan.10, 2011); Abbey v. Hawaii Emp’r Mut. Ins. Co., Civil No. 09–000545
22   SOM/BMK, 2010 WL 4715793, at * 1–2 (D.Haw. Nov.15, 2010); G. v. Hawaii, 2010 WL
23   267483, at *1-2 (D.Haw. June 25, 2010); Wilkins v. Ahern, No. C 08–1084 MMC (PR), 2010
24   WL 3755654, at *4 (N.D.Cal. Sept.24, 2010); Lombardi v. Tri West Healthcare Alliance Corp.,
25   ///
26   ///
27

28
                    2
                        Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. § 1320d et seq.

                                                            4
 1   2009 WL 1212170, at *1 (D.Ariz. May 4, 2009); and Battle v. Martinez, 2:16-cv-0411-TLN-
 2   CKD, 2017 WL 445736 at *3 (E.D.Cal. Feb. 2, 2017). This is because a person’s medical records
 3   contain sensitive and private information about their health. Plaintiff’s claim in this case is for
 4   inadequate medical treatment in violation of the Fourteenth Amendment based on allegations
 5   that defendants King, Powers, Sandhu, and Withrow denied him treatment for Hepatitis C. While
 6   a plaintiff puts certain aspects of his medical condition at issue when he files an action alleging
 7   deliberate indifference to a serious medical need under the Fourteenth Amendment, that does not
 8   mean that all of his medical records filed in connection with a motion for summary judgment
 9   need be unnecessarily available to the public. In other words, the plaintiff’s interest in keeping
10   his sensitive health information confidential outweighs the public’s need for direct access to the
11   medical records.
12          The court has reviewed the documents submitted in camera as Exhibit “D” and finds that
13   Exhibit “D” contains Plaintiff’s sensitive health information, medical history, and treatment
14   records. Plaintiff has placed his Hepatitis C diagnosis and the medical treatment for this
15   condition by Defendants at issue. However, the medical records in Exhibit “D” include sensitive
16   information about Plaintiff’s medical history that is not at issue in Powers’ motion for summary
17   judgment. Powers has made an adequate showing of compelling reasons to seal these medical
18   records. Balancing the need for the public’s access to information regarding Plaintiff’s sensitive
19   medical history against the need to maintain the confidentiality of Plaintiff’s medical records
20   weighs in favor of sealing these exhibits. Accordingly, the court will grant defendant Powers’
21   unopposed motion to seal Exhibit “D.” As Powers submitted these documents to the court for in
22   camera review per Local Rule 141(b), the court will direct the Clerk of Court to file them under
23   seal, nunc pro tunc, as of the date the exhibits were submitted.
24   V.     CONCLUSION
25          Based on the foregoing, IT IS HEREBY ORDERED that:
26          1.      Defendant Powers’ Request to File Exhibits under Seal, submitted for in camera
27                  review on August 19, 2019, is GRANTED; and
28   ///

                                                     5
 1        2.    The Clerk of Court is DIRECTED to file under seal, as of the submission date,
 2              the following documents which were submitted to the court for in camera review
 3              on August 19, 2019:
 4              (1)      Defendant Powers’ Request to File Exhibits Under Seal; and
 5              (2)      Exhibit “D” to Anoush Holaday’s Declaration in support of Defendant
 6                       Powers’ Motion for Summary Judgment.
 7
     IT IS SO ORDERED.
 8

 9     Dated:   September 10, 2019                            /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                6
